 DECISIONS OF NATIONAL LABOR RELATIONS BOARDTown & Country Cadillac, Inc. and Automobile Me-chanics, Local 701, International Association ofMachinists & Aerospace Workers, AFL-CIO,Petitioner. Case 13-RC-1608915 August 1983ORDER DIRECTING HEARINGBY CHAIRMAN DOTSON AND MEMBERSJENKINS AND HUNTERPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered the objection to anelection held on 3 November 19821 and the Re-gional Director's report recommending dispositionof same.The Board has reviewed the record in light ofthe exception and brief and is of the opinion thatthe allegations in the objection, and the evidencesubmitted in relation thereto, raise material issueswhich can best be resolved by a hearing.In its objection, the Employer contends that thePetitioner interfered with the election by an im-proper offer to reduce initiation fees in violation ofthe principles established in NLRB v. Savair Manu-facturing Co., 414 U.S. 270 (1973). According tothe Regional Director's report, the Employer of-fered evidence that during an organizational meet-ing a representative of the Petitioner told the em-ployees that the regular initiation fee for a shop al-ready organized was more than $100 but that "newshops" were charged $25. The Petitioner's repre-sentative, in contrast, stated that the offer was for areduced initiation fee remaining open to all em-ployees in the bargaining unit until a collective-bar-gaining agreement was reached with the Employer.The Regional Director accepted the evidence of-fered by the Employer as true, but found that theoffer was not linked with a showing of preelectionsupport and was not so ambiguous as to make suchan interpretation likely. He, therefore, found thatthe offer was not impermissible under Savair Manu-facturing Co., supra, and recommended that the ob-jection be overruled.In its exception, the Employer contends that, be-cause the offer could reasonably be interpreted asending with the election, it was impermissiblylinked with a showing of preelection support andthus is the kind of offer found objectionable inSavair Manufacturing Co., supra. The Employer at-taches an employee affidavit where the employeesstates that at a union meeting a representative ofthe Petitioner told the employees "if our shop werei The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: six for, and four against, thePetitioner, with no challenged ballots.266 NLRB No. 33already a union shop, it would cost one hundredand some dollars to join, but since it's not yet, theinitiation fee would be $25.00."We find merit to the Employer's exception. InSmith Company of California, Inc., 215 NLRB 530(1974), the Board found a similar initiation fee offerto be impermissibly ambiguous. There, the unionrepresentative told the employees that there wouldbe no initiation fee "during a new organization"but "anyone who would come in after the plantbecame union" would have to pay the $30 initi-ation fee. In that case, however, evidence wascredited that the union representative clarified tothe employees that the offer was open until theparties reached a collective-bargaining agreement.On that basis, the Board overruled the objection.Here, too, there is evidence that the Petitioner'srepresentative clarified the above-described offer toreduce initiation fees. To this extent, the affidavitof the Petitioner is inconsistent with that submittedby the Employer. There are, therefore, inconsistentstatements on a material point. Because we findthat material and substantial issues have been raisedconcerning the contents of the initiation fee offer,we find that a hearing is necessary.Accordingly, we shall order a hearing on theissues raised by the Employer's objection.ORDERIt is hereby ordered that a hearing be held beforea duly designated hearing officer for the purpose ofreceiving evidence to resolve the issues raised bythe Employer's objection.IT IS FURTHER ORDERED that the hearing officerdesignated for the purpose of conducting suchhearing shall prepare and cause to be served on theparties a report containing resolutions of the credi-bility of witnesses, findings of fact, and recommen-dations to the Board as to the disposition of saidobjection. Within the time prescribed by the Na-tional Labor Relations Board Rules and Regula-tions, Series 8, as amended, any party may file withthe Board in Washington, D.C., eight copies of ex-ceptions thereto. Immediately upon the filing ofsuch exceptions, the party filing the same shallserve a copy thereof on each of the other partiesand shall file a copy with the Regional Director. Ifno exceptions are filed thereto, the Board willadopt the recommendations of the hearing officer.IT IS FURTHER ORDERED that the above-entitledmatter be, and it hereby is, remanded to the Re-gional Director for Region 13 for the purpose ofconducting such hearing, and that the said Region-al Director be, and hereby is, authorized to issuenotice thereof.172